Citation Nr: 1600530	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the Veteran perfected an appeal from the October 2008 rating decision that assigned an initial rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating in excess of 50 percent for PTSD.

3.  Entitlement to a higher initial rating in excess of 10 percent for the residuals of a traumatic brain injury (TBI), on appeal from an initial grant of service connection.  

4.  Entitlement to a total disability rating based on individual unemployability due to the Veteran's service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from March 2003 to March 2006.  He received the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2014, the Veteran presented testimony before the undersigned via a videoconference hearing.  A transcript is of record.

The RO has styled one of the issues on appeal as being whether the Veteran submitted a timely notice of disagreement with regard to the initial rating for PTSD that was established in an October 2008 rating decision.  As discussed below, there is no debate that the Veteran did file such a timely notice of disagreement.  The dispute has been over whether the Veteran submitted a timely substantive appeal or perfected the appeal after the statement of the case.  The adjudication documents in this case show that the question adjudicated by the RO has been whether the Veteran perfected the appeal after issuance of the statement of the case, and that question is addressed in this decision.

In statements provided by the Veteran, he has insinuated that his ability to work has been compromised by his service-connected disabilities and disorders.  
TDIU is an element of the initial ratings on appeal.  Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium).

The issues of entitlement to higher initial ratings for PTSD, TBI and for TDIU are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2008, the RO granted service connection for posttraumatic stress disorder (PTSD).  The Veteran was notified of that action.

2.  In February 2009, the RO received a notice of disagreement from the Veteran in which he disagreed with the disability rating that had been assigned.  

3.  A Decision Review Officer issued a rating decision, dated September 25, 2009, that awarded a 50 percent disability rating for the Veteran's psychiatric disorder.  

4.  A statement of the case regarding the initial rating for PTSD was issued on October 1, 2009.  The statement of the case was provided to the Veteran and his then accredited representative.  

5.  The Veteran did not submit a timely substantive appeal following the promulgation of the October 2009 statement of the case.  However, the RO obtained relevant VA treatment records in November 2009Veteran did submit a timely notice of disagreement in June 2010 with respect to rating decision, dated September 25, 2009, that was issued by the Decision Review Officer. 



CONCLUSION OF LAW

The Veteran filed a timely notice of disagreement with respect to the RO's October 2008 rating decision; and the Board waives the filing of a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.300, 20.301, 20.302 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for PTSD in a rating decision issued on October 16, 2008.  A 30 percent disability rating was assigned with an effective date of August 12, 2008.  The Veteran was notified by letter.  

The Veteran's then accredited representative submitted a form on January 22, 2008, in which the Veteran asked, via an informal claim, "compensation" for PTSD.  Upon subsequent review, the RO, in a rating action issued in February 2009, assigned an effective date for service connection of January 22, 2008.  The disability rating, of 30 percent, was not changed.  

A notice of disagreement with the initial rating was submitted by the Veteran and received by the RO on February 5, 2009.  In September 2009, the RO increased the initial rating to 50 percent.  The RO promulgated a statement of the case (SOC) that was issued on October 1, 2009.  

The Veteran did not submit a timely substantive appeal in response to the statement of the case.  The submission of a timely substantive appeal is not a jurisdictional requirement, and the Board has the option of waiving the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet App 37 (2009).

There are factors in this case that favor waiving the filing of a substantive appeal.  First, additional VA treatment records were received within the 60 day period following the issuance of the statement of the case.  It is unclear at this point whether the receipt of records during this period without RO re-adjudication would toll the running of the appeal period; but there is recent case law that suggests it would.  See Mitchell v. McDonald, No. 13-1245 (Nov. 18, 2015).  The nature of the Veteran's disabilities and the heroic nature of his combat service also weigh in favor of waiving the filing of a timely substantive appeal.    

Accordingly, the filing of a timely substantive appeal is waived, and the Veteran is found to have perfected an appeal of initial rating for PTSD.  


ORDER

The Veteran perfected an appeal from the October 2008 rating decision that assigned the initial rating for PTSD is warranted.   


REMAND

In light of the Board's determination above, the issue of entitlement to a higher initial rating for PTSD, currently assigned a 50 percent rating is on appeal and further action on this issue must be accomplished by the agency of original jurisdiction.  As such, this issue is returned for further development in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  

The other issue on appeal involves the Veteran's appeal for a disability rating in excess of 10 percent for TBI.  He has averred that the VA examination was inadequate because the Veteran was not asked, in detail, to describe the symptoms and manifestations he has been experiencing as a result of his service-connected TBI.  The Veteran has also indicated that since he was last examined, his disorder has progressed or gotten worse.  He is entitled to a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

The appeal is REMANDED for the following actions:
1.  Invite the Veteran to complete a formal application for TDIU and to identify any treatment for service connected disabilities since March 2014.  Then take the necessary steps to obtain any such records that are not already part of the claims folder.

2.  The AOJ should arrange for examinations to determine the current severity of the Veteran's PTSD and TBI.  The examinations must be performed by medical doctors.  The examiners should note that the claims folder was reviewed.  

The examiners should \ provide comments as to any occupational impairment and whether the service connected disabilities would prevent the Veteran from maintaining employment for which his education and experience otherwise qualify him.  

The examiners must provide reasons for all opinions.  If an examiner cannot provide a needed opinion without resorting to speculation, the examiner must state whether this is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  .

3.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


